            Case 7:20-cv-07693-VB Document 15 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
FRANCIS HENRY RUGGIERO,                                        :
                           Plaintiff,                          :
                                                               :
v.                                                             :
                                                               :
COUNTY OF ORANGE; ORANGE COUNTY                                :
CORRECTIONAL FACILITY; ORANGE                                  :
COUNTY SHERIFF’S OFFICE; CARL E.                               :
DUBOIS AS ORANGE COUNTY SHERIFF;                               :
CORRECTIONAL OFFICER J. CAPPELLI                               :
(Shield number 362), CORRECTIONAL                              :
OFFICER B. SOTELO (Shield number 345),                         :   ORDER
CORRECTIONAL OFFICER D. CAPPELLI                               :
(Shield number 522), SGT. K. LYONS (Shield                     :   20 CV 7693 (VB)
number 107), and CORRECTIONAL                                  :
OFFICER WARREN (Shield number 361),                            :
individually and in their official capacities as               :
Orange County Correctional Officers;                           :
WELLPATH A/K/A NEW YORK CORRECT                                :
CARE SOLUTIONS MEDICAL SERVICES,                               :
P.C.; and JANE DOE, THE NAME BEING                             :
FICTITIOUS, THE PERSONS INTENDED                               :
BEING THE HEAD NURSE ON DUTY ON                                :
AUGUST 8, 2019 and AUGUST 9, 2019,                             :
                           Defendants.                         :
---------------------------------------------------------------x

        On September 25, 2020, defendants County of Orange, Orange County Correctional
Facility, Orange County Sheriff’s Office, Carl E. DuBois as Orange County Sheriff, Correctional
Officer J. Cappelli, Correctional Officer B. Sotelo, Correctional Officer D. Cappelli, Sgt. K.
Lyons, and Correctional Officer Warren (the “County Defendants”) moved to partially dismiss
the complaint. (Doc. #14).

        Accordingly, it is hereby ORDERED that, by no later than October 5, 2020, plaintiff
must notify the Court by letter whether (i) he intends to file an amended complaint in response to
the partial motion to dismiss, or (ii) he will rely on the complaint that is the subject of the motion
to dismiss.

        If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in County Defendants’
motion. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”). The time to file opposing

                                                         1
          Case 7:20-cv-07693-VB Document 15 Filed 09/29/20 Page 2 of 2




and reply papers shall be governed by the Federal Rules of Civil Procedure and the Local Civil
Rules, unless otherwise ordered by the Court.

        If plaintiff elects to file an amended complaint, he must file the amended complaint by no
later than 14 days after notifying the Court of his intent to do so. Within 21 days of such
amendment, County Defendants may either (i) file an answer to the amended complaint, (ii) file
a motion to dismiss the amended complaint, or (iii) notify the Court by letter that they are relying
on the initially filed motion to dismiss.

Dated: September 29, 2020
       White Plains, NY
                                              SO ORDERED:


                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 2
